UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6385



IRVIN SYLVESTER DOYE,

                                             Petitioner - Appellant,

          versus


JOYCE FRANCIS, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Irene M. Keeley, Chief
District Judge. (3:06-cv-00040-IMK)


Submitted: August 30, 2007                 Decided:   September 6, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Irvin Sylvester Doye, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Irvin Sylvester Doye, a federal prisoner, appeals the

district    court’s   order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court. Doye v. Francis, No. 3:06-cv-00040-IMK (N.D.W. Va.

Jan. 22, 2007).       We deny Doye’s motion for a certificate of

appealability as unnecessary.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                  - 2 -